Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 11/9/2021 has been entered.  Claims 1, 4-6, 9-14, 18-24 and 27-29 were cancelled.  New claims 30-47 were added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2021 has been entered.
 
Applicant’s amendment has necessitated a new rejection.
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 36, 38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 38 and 47 recite a method of safening turfgrass comprising applying an application-ready composition prepared from the composition 
Claim 44 recites “80% w/w to 90% w/w of an N,N-dimethylamide” which is new matter.  The specification only supports from 10 to 80% long chain di-substituted amide solvent [0052].  Claims 45 and 46 are rejected for depending on claim 44.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claim 44 recites “80% to 90% N,N-dimethylamide and 0% to 70% water which is indefinite.  It is unclear how the range of water can be up to 70% when the amount of the N,N-dimethylamide is 80-90% of the formulation.  Therefore the scope of the claimed invention cannot be deciphered.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 30-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baur et al. (US 2014/0256716; September 11, 2014).
Applicant’s Invention
Applicant claims a composition comprising 0.2-10% w/w indaziflam, 10-80% w/w N,N-dimethylamide and 0-70% water.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Baur et al. disclose emulsion concentrates comprising at least one active agrochemical which is a solid at room temperature, at least one carboxamide, at least one solvent and/oil and water [0044-52].  Formulations also comprise additives including auxiliaries, extenders and surfactants including alcohols and celluloses [0091-97; 0112].   Example 14 comprises 0.3 g/L indaziflam with 2.5g/L c8-18 dibutyl amide, and 0.5 g/L polymeric emulsifiers selected from castor oil ethoxylate and tristyrylphenol ethoxylate [0161]. The formulations can contain 0.00000001 -95% by weight of the active ingredient [0107].  Preferably the content of the carboxamide ranges from 1-50% by weight of the composition [0038-41].  A suitable formulation includes 25-45% N, N-dimethyldecanamide, 10-40% emulsifiers and 0.01-1% defoamer [0061-65].  The formulations may also include C8-12 dimethyl amides in place of C8-18 dibutyl amides (Examples 6, 17, 21 and 22).  The formulations are applied to all plant parts above and below the soil [0119].  The plants treated include grains, vegetables, turfgrasses and fruit, including grapes and berries [0121-126].  The compositions are formulated as a solution or suspension in an organic solvent or water [0110].  Plant crops treated with the formulations include turf [0124]. Formulations comprising 0-4% water are exemplified (Example 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Baur et al. do not teach from about 0% to about 70% water, however the compositions are formulated as a solution or suspension in an organic solvent or water [0110].  Formulations comprising 0-4% water are exemplified.  Therefore, Baur et al. teach optimizing the amount of the water to from 0% to 4% of the formulation.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Baur et al. and formulate a composition comprising 0-4% water with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Baur et al. to include 0-4% water . 
Claims 38 and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baur et al. (US 2014/0256716; September 11, 2014).
Applicant’s Invention
Applicant claims a method of safening turfgrass comprising applying to the turfgrass a turfgrass-weed-controlling amount per hectare rate of an application ready composition prepared from a composition comprising 0.2-10% w/w indaziflam, 10-80% w/w N,N-dimethylamide and 0-70% water.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Baur et al. disclose emulsion concentrates comprising at least one active agrochemical which is a solid at room temperature, at least one carboxamide, at least one solvent and/oil and water [0044-52].  Formulations also comprise additives including auxiliaries, extenders and surfactants including alcohols and celluloses [0091-97; 0112].   Example 14 comprises 0.3 g/L indaziflam with 2.5g/L c8-18 dibutyl amide, and 0.5 g/L polymeric emulsifiers selected from castor oil ethoxylate and tristyrylphenol ethoxylate [0161].  The formulations can contain 0.00000001-95% by weight of the active ingredient [0107].  Preferably the content of the 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Baur et al. do not teach a method of safening turfgrass, however Baur et al. teach that safeners are also preferred active ingredients [0089].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to use the teachings of Baur et al. and include the formulation in a method of safening turfgrass with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the .

Claims 39-42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baur et al. (US 2014/0256716; September 11, 2014) as applied to claims 38 and 43, in view of Jones et al. (Effect of Reed-Sedge Peat Moss on Hybrid Bermudagrass Injury with Indaziflam and Prodiamine in Sand-Based Root Zones, Weed Technology 2013, 27:547-551).
Applicant’s Invention
Applicant claims a method of safening turfgrass comprising applying to the turfgrass a turfgrass-weed-controlling amount per hectare rate of an application ready composition prepared from a composition comprising 0.2-10% w/w indaziflam, 10-80% w/w N,N-dimethylamide and 0-70% water.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Baur et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Baur et al. do not teach an application rate of 36-52 grams/hectare or that the turfgrass is hybrid, e.g. hybrid bermudagrass.  It is for this reason Jones et al. is joined.
Jones et al. teach that injury from indaziflam applied at 35 and 52.5 g/ha is reduced when applied to hybrid bermudagrass in sand (abstract).  Injury is reduced in half when organic carbon is increased to 0.003 kg/kg (page 549, paragraph 6).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Baur et al. and Jones et al. and include treating hybrid bermudagrass at an application rate or 36-52.5 g/ha with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Baur et al. and Jones et al. to include safening hydrid bermudagrass at an application rate of 36-52.5 g/h because Jones et al. teach that when organic carbon is increased in soil the injury from indaziflam is reduced by half.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/      Supervisory Patent Examiner, Art Unit 1617